Citation Nr: 0633933	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for VA death 
pension benefits.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been submitted to reopen a claim to establish basic 
eligibility for VA death pension benefits for a surviving 
spouse.  The appellant's husband died in May 1966.  At the 
appellant's request, the case has been advanced on the 
Board's docket.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  By letter dated in September 1990, the RO denied the 
appellant's claim to establish legal entitlement to VA death 
pension benefits.  The appellant did not appeal that 
decision.

2.  Evidence submitted since the September 1990 RO decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1990 RO decision that denied a claim to 
establish legal entitlement to VA death pension benefits is 
final.  38 U.S.CA. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been submitted since 
September 1990 to reopen a claim to establish legal 
entitlement to VA death pension benefits.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA is not applicable to the 
present claim, as it is ultimately a question of law whether 
the decedent's service qualifies as active military service 
for the purpose of eligibility for VA benefits.  The U. S. 
Court of Appeals for Veterans Claims has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in a letter from the RO dated in 
October 2004, as well as in the letter from the RO dated in  
November 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
There is also no indication of any relevant records that the 
RO failed to obtain.  Moreover, the Board notes that the RO's 
notice to the appellant was in substantial compliance with 
the recent decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addressed the appropriate VCAA notice to be 
provided in a request to reopen a previously denied claim.  
The Court found that VA must notify a claimant of the 
evidence and information needed to reopen the claim, as well 
as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
basic eligibility for death benefits based upon the service 
of the decedent.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  Such notice to the 
appellant is essential, since the question of materiality 
depends upon the basis on which the prior denial was made, 
and the failure to notify a claimant of what would constitute 
material evidence would be prejudicial to the claimant.  In 
this matter, the Board finds that the appellant was amply 
advised, in the October 2004 and November 2004 letters, as to 
the basis for the previous denial and the necessary evidence 
to reopen her claim.

The Board notes that, because it has not been established 
that the decedent had the required military service to be 
eligible for VA benefits, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  No amount of notice from VA can 
change the decedent's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law, regardless of any further notice the 
appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Laws and Regulations

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

The appellant claims that her late husband's military service 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Service in the Philippine Scouts (Regular 
Philippine Scouts) is included for VA disability pension, 
compensation, dependency and indemnity compensation and 
burial allowance.  38 C.F.R. § 3.40(a).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (i) 
recognized guerrilla service; (ii) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts) or the Commonwealth Army.  
38 C.F.R. § 3.40(d)(2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs to prescribe the nature of proof 
necessary to establish entitlement to veterans benefits.  See 
38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine military service 
unless a United States service department documents or 
certifies the service with respect to which benefits are 
claimed.  Soria, at 749.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The present 
version of 38 C.F.R. § 3.156 as to the standards for finding 
new and material evidence is applicable in this case because 
the appellant's claim was filed after August 29, 2001, the 
effective date of the most recent amendment thereto.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

III.  Factual Background and Analysis

The appellant's spouse (the decedent) died in May 1966.  The 
appellant filed a claim for VA non-service-connected death 
pension benefits in September 1989.

The appellant submitted a Certification from General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General dated in July 1988, which shows that her 
spouse's military status was "recognized grla" and that he 
served with Hq. & Hq. Serv. Co., Hq. Bn. (F-24) from March 
1945 to November 1945.

Also of record is a certification dated in July 1988 from the 
Armed Forces of the Philippines, Office of the Adjutant 
General, indicating that the decedent had service with "L" 
Co., 11th Infantry, from July to November 1945.

In August 1990, the U.S. Army Reserve Personnel Center 
indicated that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  

As noted above, in a September 1990 letter, the RO denied the 
appellant's claim to establish legal entitlement to VA death 
pension benefits.  

The evidence received since the September 1990 RO decision 
includes a duplicate certification dated in October 1988 from 
the Armed Forces of the Philippines, Office of the Adjutant 
General, indicating that the decedent had service with "L" 
Co., 11th Infantry, from July to November 1945.  Along with 
this duplicate certification, in October 1990, the appellant 
submitted a reconsideration of the RO's September 1990 
decision.  

In a November 1990 letter, the RO indicated that no new facts 
or findings had been presented which might serve as a basis 
for reopening the appellant's claim, and that the information 
furnished had previously been taken into consideration.  

In March 1995, the appellant's son submitted, on her behalf, 
a letter claiming that she had never received a response to 
her claim submitted five years prior.  Included with the 
letter were several duplicate documents.  The only new 
document was a letter dated in May 1989 from the appellant's 
private physician, detailing her various medical problems.  

In a May 1995 letter, the RO advised the appellant that her 
husband did not render valid service in the Armed Forces of 
the United States, and notified her that on account of the 
negative certification, no benefits were payable to her.  

Received from the appellant in October 2004 was an 
Application for Dependency and Indemnity Compensation along 
with a letter (dated in December 2003), in which she 
requested that her claim as a surviving spouse be reopened.  

By letter dated in November 2004, the RO denied the 
appellant's claim to establish eligibility for VA death 
pension benefits.  

In January 2005, in response to the RO's request, the 
National Personnel Records Center (NPRC) indicated that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The Board notes that the duplicate copies of the 
Certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, dated in October 1988, and 
the January 2005 response from the NPRC are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  The evidence of 
record at the time of the September 1990 RO decision already 
included that evidence.  The appellant has not submitted 
documents from a United States service department to verify 
her spouse's alleged service.  See 38 C.F.R. § 3.203 (a).

The appellant's statements added to the record since the 
September 1990 Board decision are also cumulative and 
redundant.  Such assertions as to the particular service of 
her spouse fail to meet the requirements of 38 C.F.R. § 3.203 
because the assertions do not constitute a document from the 
United States Service Department.  The United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on the VA.  38 C.F.R. 
§ 3.203, Duro, supra.  The service department in 1990 and 
2005 has determined that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in service of the United 
States Armed Forces.  The appellant has not submitted 
evidence which shows that her spouse had the type of service 
necessary for her to receive VA death benefits.

The Board finds that the evidence submitted since the 
September 1990 RO decision does not raise a reasonable 
possibility of substantiating the appellant's claim, and thus 
is not material.  38 C.F.R. § 3.156(a).  The Board therefore 
concludes that new and material evidence has not been 
submitted since the September 1990 RO decision, and the claim 
to establish legal entitlement to VA death pension benefits 
may not be reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim to establish basic 
eligibility for VA death pension benefits is denied.




_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


